Citation Nr: 0907655	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including as secondary to a service-connected left 
hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII.

2.  Entitlement to an earlier effective date for service-
connected shrapnel injury, left muscle group XVII, left 
muscle groups XII through XVII, with degenerative joint 
disease, left ankle and left knee, and degenerative 
arthritis, left hip.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, inter alia, denied service connection for 
a right hip disorder as secondary to the service-connected 
left hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII.

Based on statements provided by the Veteran dated in November 
2008, it appears the Veteran may be raising additional 
claims, including a claim for entitlement to an earlier 
effective date for his service-connected lumbar spine 
disability and a claim for service connection for a lower 
left groin disorder, though this is unclear.  The Board may 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

Further, the Board finds that part of the aforementioned 
November 2008 statement by the Veteran addresses an issue 
that is not part of this appeal and serves as a notice of 
disagreement (NOD) in response to a July 2008 rating decision 
that increased the disability rating to 50 percent for a 
shrapnel injury, left muscle group XVII, left muscle groups 
XII through XVII, with degenerative joint disease, left ankle 
and left knee, and degenerative arthritis, left hip, with an 
effective date of March 21, 1974.  See 38 C.F.R. § 20.300 
(2008).  In his November 2008 statement, the Veteran 
disagreed with the effective date assigned for the 50 percent 
disability rating, and contended that the effective date of 
the disability rating should be March 26, 1970.  The Board 
interprets this disagreement as an NOD with regards to the 
effective date for the disability rating assigned; thus, the 
issuance of a SOC is required.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The claim for entitlement to an earlier effective date for 
the service-connected shrapnel injury, left muscle group 
XVII, left muscle groups XII through XVII, with degenerative 
joint disease, left ankle and left knee, and degenerative 
arthritis, left hip, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has degenerative arthritis of the 
right hip.

2.  There is no evidence of degenerative arthritis in the 
right hip during service or within one year after service, or 
for many years thereafter.

3.  There is no competence evidence of record suggesting the 
Veteran's current degenerative arthritis of the right hip 
developed secondary to his service-connected left hip strain 
due to shrapnel injuries to the left hip with damage to 
muscle groups XII through XVII.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2001 and 
November 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, May 2006, December 2006, and 
September 2008, after issuance of the initial unfavorable AOJ 
decision in January 2003.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2001 and November 2005, followed by subsequent VCAA and 
Dingess notice in March 2006, May 2006, December 2006, and 
September 2008, the RO readjudicated the claim in two SSOCs 
dated in June 2007 and September 2008.  Thus, the timing 
defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private medical records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous lay statements, including statements from his 
siblings, colleagues, and physicians.  The VA also has 
afforded the Veteran several VA examinations in connection 
with his claim.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with an orthopedic 
examination of his right hip to determine the nature and 
etiology of his alleged right hip disorder.  The Board finds 
that the RO has complied with these instructions by 
scheduling for the Veteran VA orthopedic examinations  in May 
2008 and June 2008.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, the Veteran failed to show for both 
examinations.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a right hip 
disorder, including as secondary to his service-connected 
left hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII.  The Board first 
notes that there was a recent amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

Here, the Veteran contends that his right hip disorder is the 
result of his service-connected left hip disorder, which was 
incurred during service when he sustained a shrapnel injury 
in the left hip.  See, e.g., VA Form 9 dated in January 2005.  
The RO also considered direct service connection for the 
right hip disorder.  In this regard, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal. 

As previously mentioned, the threshold criterion for service 
connection, both on a direct and secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, an August 2001 X-
ray and a January 2007 X-ray of the Veteran's right pelvis 
and hip found degenerative changes, and results from the 
January 2007 X-ray indicated degenerative arthritis in both 
hips.  See X-ray report from Dr. J.J., dated in August 2001, 
and VA examination and X-ray reports dated in January 2007.  
Thus, the evidence of record confirms that the Veteran 
currently has degenerative arthritis in his right hip.

With regard to secondary service connection, no medical 
evidence supports the suggestion of a link between the 
Veteran's current right hip disorder and his service-
connected left hip disorder.  Velez, 11 Vet. App. at 158; see 
also Wallin v. West, 11 Vet. App. 509, 512 (1998), and 
McQueen v. West, 13 Vet. App. 237 (1999).  In this regard, 
although a recent VA examination in January 2007 revealed a 
slight limitation in range of motion in the Veteran's right 
hip, the VA examiner did not offer an opinion regarding the 
relationship between the Veteran's right hip disorder and his 
service-connected left hip disorder.  See VA examination 
report dated in January 2007.  In fact, none of the Veteran's 
post-service medical records, including private treatment 
records, link his current right hip disorder to his service-
connected left hip disorder; these medical reports simply do 
not in any way associate the Veteran's right hip disorder to 
his left hip disorder.  The Board also emphasizes that the 
Veteran was scheduled for a VA orthopedic examination on two 
occasions, in May 2008 and June 2008, in order to assess the 
nature and etiology of his right hip disorder, but the 
Veteran failed to show for both examinations as scheduled.  
The burden lies on the Veteran to cooperate with VA.  As 
previously indicated, while VA has a statutory duty to assist 
the Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood, supra.

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current right 
hip disability and his service-connection left hip 
disability.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
right hip problems or symptoms in service.  
38 C.F.R. § 3.303.  Thus, the Veteran's STRs, as a whole, 
provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of right hip degenerative 
arthritis until August 2001, more than 30 years after 
discharge from service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
and/or diagnosis after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for degenerative arthritis of the 
right hip is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 
38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
degenerative arthritis of the right hip.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current right hip 
disability and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his right hip disability to service.  These medical 
reports simply do not in any way associate his right hip 
disability with his military service.  Moreover, the Board 
reiterates the fact that the Veteran was scheduled for a VA 
orthopedic examination on two occasions, in May 2008 and June 
2008, in order to assess the nature and etiology of his right 
hip disorder, but the Veteran failed to show for both 
examinations as scheduled.  In this regard, while VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood, 1 Vet. App. at 
190.  Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's right hip disability 
claim as they reveal a right hip disorder that began decades 
after service with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
right hip disorder over time, he is not competent to render 
an opinion as to the medical etiology of his current right 
hip disability, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right hip disorder, including as 
secondary to a service-connected left hip strain due to 
shrapnel injuries to the left hip with damage to muscle 
groups XII through XVII, is denied.


REMAND

Before addressing the merits of the claim for an earlier 
effective date for the Veteran's service-connected shrapnel 
injury, left muscle group XVII, left muscle groups XII 
through XVII, with degenerative joint disease, left ankle and 
left knee, and degenerative arthritis, left hip, the Board 
finds that additional development of the evidence is 
required.

As noted above, following a July 2008 rating decision that 
increased the disability rating to 50 percent for the 
Veteran's service-connected shrapnel injury, left muscle 
group XVII, left muscle groups XII through XVII, with 
degenerative joint disease, left ankle and left knee, and 
degenerative arthritis, left hip, with an effective date of 
March 21, 1974, the Veteran filed a statement in November 
2008 that partially referenced disagreement with the 
effective date assigned for the increased rating.  
Specifically, in his November 2008 statement, the Veteran 
indicated that "[m]y currently rated shrapnel wound/muscle 
group should go back to, benefits wise, March 26, 1970."  
See the Veteran's statement dated in November 2008.  The 
Board finds that this statement of disagreement serves as an 
NOD with respect to the shrapnel injury claim for reasons 
described above.  See 38 C.F.R. § 20.300 (2008). 

The RO has not provided an SOC addressing this issue, 
regarding which the Veteran has filed a timely NOD, and, as 
such, requires the issuance of an SOC.  Manlincon, 12 Vet. 
App. at 240-41.  An SSOC will not be sufficient to properly 
address this matter.  See 67 Fed. Reg. 3099, 3104 (January 
23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to 
provide that a SSOC will not be used to announce the decision 
of an Agency of Original Jurisdiction (AOJ) on an issue not 
previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran and 
his representative an SOC as to the issue 
of entitlement to an earlier effective 
date for the disability rating of his 
shrapnel injury, left muscle group XVII, 
left muscle groups XII through XVII, with 
degenerative joint disease, left ankle and 
left knee, and degenerative arthritis, 
left hip.  The Veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The AOJ should allow the 
Veteran and his representative the 
requisite period of time for a response.

2.  Thereafter, if a timely substantive 
appeal is received, the case should be 
returned to the Board for further 
appellate consideration.  The purpose of 
this remand is to comply with due process 
of law.  The Board intimates no opinion as 
to the ultimate disposition warranted in 
this case.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


